Citation Nr: 1519613	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-17 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence demonstrates that the Veteran's PTSD is related to an in-service personal assault.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for PTSD.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

The Veteran asserts that he currently has PTSD as the result of a personal assault that occurred during his active duty service.  Specifically, he reports that he was attacked in his barracks by a Marine.  The Veteran asserts that the Marine asked him for his money, and then attempted to slash his throat.  The Veteran reports that he tried to defend himself and his hand was slashed open by the razor blade.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  In addition, there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The record reflects a diagnosis of PTSD during the pendency of the appeal.  As such, the Board finds the evidence establishes a current disability for purposes of service connection.

With respect to the claimed in-service stressor, during the course of this appeal the Veteran provided VA with the name of an individual who he believed may have committed the alleged assault and may have been subject to disciplinary action.  The Veteran stated that he reported the incident at some point after returning to the base following medical treatment, and recalled having taken part in a court martial for the Marine in question.  VA was unable to locate records of a court martial proceeding for the named individual, but the response from the Office of the Judge Advocate General indicated that some court martial records were held at the National Personnel Records Center (NPRC) and that any records held at the NPRC would have been destroyed after fifteen years.  At his January 2015 hearing, the Veteran clarified that he was actually unsure of the name of his attacker, but had provided a name he could remember in an effort to be helpful.  He additionally clarified that while he believed the proceeding he participated in to be a court martial, he was actually taken to a room and asked to point out the man who had assaulted him.  As such, the lack of formal disciplinary records does not impact the Veteran's credibility.

The Veteran's service treatment records reflect that he was treated for a severe cut to the right hand with damage to the tendons in January and February of 1968.  The initial report of the injury indicates that the Veteran stated that he cut his hand reaching into his shaving kit.  The Veteran is currently service-connected for residuals of this right hand injury, which required surgery to repair.  While the Veteran did not report the assault during his initial claim for service connection for his right hand injury, he has since stated that he felt embarrassed and violated by the means of the injury and did not want to discuss it.  Further, while the Veteran's service personnel records do not reflect an evaluation which occurred prior to the alleged incident, so there is little basis for comparison, an evaluation of the Veteran's service between the periods of March 1968 and September 1968 reflects that the Veteran did not get along as well with his shipmates as he should have.  Additionally, a March 1969 evaluation gave the Veteran low marks for professional performance and military behavior due to a barely adequate level of performance and an abnormal amount of supervision required.  He also received low marks for military performance and adaptability due to his general appearance, attitude, and behavior which the evaluator noted were passable at best and sometimes well below Navy standards.  

The Veteran has received mental health treatment through VA throughout the pendency of the appeal.  Records of his treatment reflect frequent discussions of his alleged stressor and its effect on his current mental condition.  Additionally, the Veteran's VA psychiatrist and social worker each submitted statements indicating that they found the Veteran's reports of the assault to be detailed, consistent, and credible and his symptoms to be consistent with such an event.

Upon review, the Board finds that the Veteran has consistently and credibly reported the details of his alleged in-service stressor and that there is credible supporting documentation for the Veteran's assertions that he experienced a personal assault during active duty.

With respect to a link between the Veteran's current symptomatology and an in-service stressor, the Veteran's VA psychiatrist opined in a December 2010 statement that the Veteran's PTSD is as a result of the assault he experienced during active duty.  The VA clinician noted that the Veteran's PTSD symptoms are triggered when something reminds him of the event.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the probative, competent evidence demonstrates that the Veteran's PTSD is related to active duty.  As such, service connection for PTSD is warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


